Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicants’ election without traverse of Group I, claims 1-5, 7-18, 30, and 92 in the reply filed on 24 February 2021 is acknowledged.  
Status of the Claims
Claims 1-5, 7-18, 30, 32-33, 35, 41, 92, 96, 107, and 119 are pending.  Claims 32-33, 35, 41, 96, 107, and 119 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups/species, there being no allowable generic or linking claim.  Claims 6, 19-29, 34, 36-40, 42-91, 93-95, 97-106, 108-118 and 120-121 are cancelled by the applicant.  Claims 1-5, 7-18, 30, and 92 are under current examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Tiede and Gray
Claims 1-5, 7-18, 30, and 92 are rejected under 35 U.S.C. 103 as being unpatentable over Tiede (Tiede, et al. Nat Med. 2005; Oct; 11(10):1109-12) and further in view of Gray (Gray, S.J., et al. Human Gene Therapy, 2011; 22(9), 1143-1153).
Tiede teaches the human GNPTA gene (alternatively GNPTAB, encoding the 1,256 amino acids of the GNPTAB alpha- and beta- subunits; which shares 100% identity with instant SEQ ID NO: 1; see “Alignment Tiede-SEQ ID 1” or IFW sequence search result file 20201030_084519_us-16-061-579-1.rup, Result 1) in the context of mucolipidosis type II disease (ML II) (Tiede: Title and pp.1109-12, whole document) and restoration of cellular 
Teide does not teach a recombinant adeno-associated virus (rAAV) vector comprising GNPTAB and at least one AAV inverted terminal repeat (ITR).
Gray teaches rAAV vectors comprising a(n) CMV enhancer, CBA promoter, BGH poly(A), MVM intron and at least one AAV2 (serotype 2) ITR (p. 1149), as well rAAV vectors comprising a modified/truncated CBA promoter and a shortened CMV enhancer (p. 1144). Thus, Gray clearly teaches use of rAAV vectors for expressing a heterologous nucleic acid operably linked to a promoter. Gray also teaches rAAV particles comprising AAV9 capsid (p. 1144, “Recombinant AAV production”). Furthermore Gray teaches the motivation for engineering rAAV particles and vectors with these characteristics: 1) in order to minimize the vector components and/or maximize the packaging capacity for therapeutic genes, i.e. to maximize the size potential for inserted heterologous nucleic acids in rAAV vectors for uses in gene therapy and 2) for increasing tissue specific expression, such as for use in CNS applications where such modification produced better in vivo gene expression than standard AAV vectors comprising unmodified CMV or CBA promoters (Gray, pp. 1147-1152). 

Thus, before the time of filing, it would have been obvious to one of ordinary skill in the art to combine the teachings of Tiede and Gray to produce a rAAV vector (or rAAV particle) encoding the human GNPTAB gene, and engineering this vector (or particle) for enhanced gene-delivery through the addition of various cis-acting elements, including at least one AAV-ITR, for use in treating ML II/III disease or in models addressing ML II/III symptoms and supplying these rAAV-GNPTAB vectors/particles in pharmaceutical compositions or kits. Furthermore, an artisan of ordinary skill in the art would have had a reasonable expectation of success in generating a .  
Conclusion
	Claims 1-5, 7-18, 30, and 92 are rejected. No claims are allowed.
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Wu, Z., et al. (Molecular Therapy, 2008; 16(2), 280-289) teaches the use of rAAV vectors for use in gene therapy treatments of genetic based diseases. Specifically, Wu, et al. teaches the specific optimization of gene expression and delivery in rAAV vectors (and particles) by addition of cis-acting elements in the rAAV vectors including: at least one AAV-ITR, a CMV enhancer/CBA promoter, BGH poly A, MVM intron (See Table 1 and Figure 2, p. 282). Wu, et al. also teaches codon optimization of the gene of interest (p. 283) and a variety of AAV seroptypes for selection and use in optimization of gene expression and delivery (p.280).
Figueroa, J. A., et al. (International Reviews of Immunology, 2015; 34(2), 164-7) reviews viral vectors in use in gene therapy including retroviral vectors and AAVs.
Lentz, T. B., et al. (Neurobiology of Disease, 2013; 48(2), 179-188) teaches viral vectors for gene delivery to the central nervous system (including retroviral and rAAV vectors).
Grimm, D., et al. (Novel tools for production and purification of recombinant adeno-associated virus vectors. Human Gene Therapy, 1998; 9(18), 2745-2760) teaches general features and utility of rAAV vectors/particles.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:30A - 5:30P (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANJEANETTE ROBERTS/Examiner, Art Unit 1633       
/SCOTT LONG/Primary Examiner, Art Unit 1633